Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 1 of 8

GEOFFREY S. BERMAN

United States Attorney for the

Southern District of New York

By: SHEBSWETT
Assistant United States Attorney
One St. Andrew’s Plaza
New York, New York 10007
(212) 637-6522

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee ee ee eee X
UNITED STATES OF AMERICA,
Plaintiff,
-V.-

ONE PRE-COLUMBIAN, PERUVIAN MOCHE : VERIFIED CIVIL COMPLAINT
STIRRUP VESSEL IN THE FORM OF A BEAN : FOR FORFEITURE

WARRIOR, CIRCA 150-550 AD, :

19 Civ.
Defendant in rem.
we ee ee ee ee eee x

Plaintiff United States of America, by its attorney, Geoffrey S. Berman, United
States Attorney for the Southern District of New York, for its verified civil complaint, alleges,

upon information and belief, as follows:
I. JURISDICTION AND VENUE
ui. This action is brought pursuant to Title 19, United States Code, Sections
1595a(c) and 2609(a) by the United States of America seeking the forfeiture of one Pre-

Columbian, Peruvian Moche stirrup vessel in the form of a bean warrior, circa 150-550 AD,

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 2 of 8

seized by the United States Customs and Border Protection (“CBP”) on or about February 27,
2019 (the “Defendant in rem”). Photographs of the Defendant in rem are attached hereto as
Exhibits 1-3.

2. This Court has original jurisdiction over this forfeiture action pursuant to
Title 28, United States Code, Sections 1345 and 1355.

3. Venue is proper pursuant to Title 28, United States Code, Section 1355
because acts or omissions giving rise to forfeiture occurred in the judicial district for the
Southern District of New York.

4. As set forth below, there is probable cause to believe that the Defendant in
rem is subject to forfeiture pursuant to Title 19, United States Code, Sections 1595a(c) as
merchandise introduced or attempted to be introduced into the United States in violation of Title
18, United States Code, Section 545 and 19 C.F.R. § 145.11., and pursuant to Title 19, United
States Code, Section 2609(a) as archaeological or ethnological material imported into the United
States in violation of Title 19, United States Code, Section 2606.

Il. LAW GOVERNING IMPORTATION OF ARTIFACTS FROM PERU

5. On May 7, 1990, the United States took emergency action to impose
import restrictions on Moche artifacts from the Sipan archeological region of northern Peru. See
Import Restrictions Imposed on Significant Archeological Artifacts From Peru, 55 Fed. Reg. 88,
19029 (May 7, 1990) (to be codified at 19 C.F.R. pt. 12) (“Peru Restrictions”). The Peru
Restrictions provided an initial list of covered archeological material which “may not be
imported into the U.S. unless accompanied by documentation certifying that the material left

Peru legally and not in violation of the laws of Peru.” Jd. The Peru Restrictions listed “Stirrup-

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 3 of 8

spout Vessels,” like the Defendant in rem, among the artifacts from the Sipan region subject to
importation restrictions. Id.

6. On June 9, 1997, the United States and Peru entered into a Memorandum
of Understanding which placed import restrictions on pre-Columbian archeological artifacts and
Colonial ethnological materials from all areas of Peru and continued uninterrupted the previously
adopted Peru Restrictions.' (the “MOU”). See Memorandum of Understanding Between the
Government of the United States of America and the Government of the Republic of Peru
Concerning the Imposition of Import Restrictions on Archaeological Material from the
Prehispanic Cultures and Certain Ethnological Material from the Colonial Period of Peru (June 9,
1997), https://eca.state.gov/files/bureau/pel997mou.pdf.

7. The MOU included an Appendix listing archaeological and ethnological
materials that require certification or other documentation from the Government of Peru in order
to be imported into the United States (the “Designated List”). On June 11, 1997, the Department
of the Treasury published the Designated List in the Federal Register. See Archaeological and
Ethnological Material From Peru, 62 Fed. Reg. 112, 31713 (June 11, 1997) (to be codified at 19
C.E.R. pt. 12). Section III of the Designated List identifies Pre-Columbian Ceramics subject to
import restrictions, including Moche dated A.D. 200-700 such as “[s]tirrup-spout vessels, vessels
in the shape of humans, animals, or plants,” with colors “[g]enerally red and white.” Jd. at 31718.

The vessel decorations are described as a “[w]ide range of images showing scenes of real life or

 

|! The MOU has been amended and extended four times with the most recent five-year extension
going into effect on June 9, 2017. See United States Diplomatic Note No. 0766 (April 27, 2017)
and Republic of Peru Diplomatic Note No. 6-3/127 (May 22, 2017),
https://eca.state.gov/files/bureau/peruext2017_usandperunotes.pdf.

3

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 4of8

mythical scenes depicting gods, warriors, and other images.” Id.

8. The United States believes that the Defendant in rem is an example of pre-
Columbian ceramic from Peru requiring specific certification and documentation upon
importation into the United States.

Ill. THE ILLEGAL IMPORTATION

9. On or about January 28, 2019, while conducting routine screening, the
CBP National Targeting Center (“NTC”) Antiquities Unit identified postal bill CX602347735CA
shipping from Canada to a gallery located in Manhattan, New York. (“Gallery-1”). Gallery-1 and
its owner (“Owner-1”) have been the subject of multiple investigations by United States
Homeland Security Investigations (“HSI”). The shipment was further deemed suspicious because
the package originated with what appeared to be a first-time shipper using a P.O. Box number
from Canada. The boxed cargo was manifested as “CAD, POTTERY SCULPTURE.” A
photograph of the box as shipped is attached hereto as Exhibit 4.

10. On or about January 29, 2019, the NTC alerted HSI to the shipment, and
on or about January 31, 2019, HSI requested that the CBP International Mail Facility in Chicago
conduct on examination of the package. CBP’s examination confirmed that the shipment
appeared to violate U.S. customs law in that: (i) no documents accompanied the shipment, (ii)
the shipment did not contain a statement that the Defendant in rem was an ancient artifact, and
(iii) the shipment did not contain a statement of the country of origin of the Defendant in rem.

11. Onor about February 4, 2019, CBP Chicago forwarded to HSI
photographs of the packaging and Defendant in rem resulting from the examination.

12. Between February 6, 2019 and February 8, 2019, HSI referred photographs

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 5of8

of the Defendant in rem to an expert on cultural heritage protection and pre-Columbian artifacts
(“Expert-1”). After reviewing the photographs, Expert-1 concluded that the Defendant in rem
appeared to be an authentic example of a Moche pot (Phase IV) from Peru dating to around 500
AD and valued between $1,000 and $3,000.”

13. Based on Expert-1’s conclusions, CBP had probable cause to believe the
Defendant in rem was a pre-Columbian archaeological and ethnologic artifact from Peru
included on the Designated List and therefore subject to import restrictions. Accordingly, CBP
seized the Defendant in rem on or about February 27, 2019 pursuant to 19 U.S.C. §
1595a(c)(1)(A) and 18 U.S.C. § 545 as merchandise introduced or attempted to be introduced
contrary to law and pursuant to 19 U.S.C. § 2609(a), 19 U.S.C. § 2606, and 19 C.F.R. 12.104e(a)
as archaeological or ethnological material imported into the United States in violation of United
States customs laws.

Ill. CLAIMS FOR FORFEITURE
Forfeiture Under 19 U.S.C. § 1595a(c)
(Merchandise Introduced Contrary to Law and In Violation of 18 U.S.C. § 545 and 19
C.F.R. § 145.11)

14. Paragraphs 1 through 13 of this Complaint are repeated and re-alleged as
if fully set forth herein.

15. Title 19, United States Code, Section 1595a(c)(1)(A) requires that

merchandise “introduced or attempted to be introduced into the United States contrary to law...

shall be seized and forfeited if it... . is stolen, smuggled, or clandestinely imported or

 

2 A subsequent in-person appraisal of the Defendat in rem by a professional fine art appraiser
assigned the Defendant in rem a fair market value of $5,000 and a retail replacement value of

$7,500.

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 6 of 8

introduced.” Furthermore, Title 19, Code of Federal Regulations, Section 145.11 requires that
“la] clear and complete Customs declaration on the form provided by the foreign post office,
giving a full and accurate description of the contents and value of the merchandise, shall be
securely attached to at least one mail article of each shipment . . .” Lastly, Title 18, United
States Code, Section 545 makes it illegal for anyone to smuggle or clandestinely introduce in the
United States “any merchandise which should have been invoiced . . .”

16. By reason of the foregoing the Defendant in rem is subject to forfeiture to
the United States pursuant to Title 19, United States Code, Section 1595a(c)(1)(A) as
merchandise introduced or attempted to be introduced into the United States contrary to law.

Forfeiture Under 19 U.S.C. § 2609(a)
(Archeological or Ethnological Material Imported into the United States in Violation of 18
USS.C. § 2606)

17. Paragraphs 1 through 13 of this Complaint are repeated and re-alleged as
if fully set forth herein.

18, Pursuant to Title 19, United States Code, Section 2609(a) “[a]ny
designated archaeological or ethnological material or article of cultural property . . . imported
into the United States in violation of section 2606 of this title... shall be subject to seizure and
forfeiture.” Section 2606(a) of the same title prohibits designated archaeolo gical or ethnological
material from being imported into the United States unless the State Party issues a certification
or other documentation certifying that the exportation was not in violation of the law of the State
Party.

19. By reason of the foregoing the Defendant in rem is subject to forfeiture to

the United States pursuant to Title 19, United States Code, Section 2609(a) as designated

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 7 of 8

archaeological or ethnological material imported into the United States without any certification

or documentation in violation of Title 19, United States Code, Section 2606(a).

WHEREFORE, plaintiff United States of America prays that process issue

to enforce the forfeiture of the Defendant in rem and that all persons having an interest in the

Defendant in rem be cited to appear and show cause why the forfeiture should not be decreed,

and that this Court decree forfeiture of the Defendant in rem to the United States of America for

disposition according to law, and that this Court grant plaintiff such further relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

Dated: New York, New York
December/?, 2019

By:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for the Plaintiff
United States of America

Phe Swetr

SHEB SWETT

Assistant United States Attorney
One St. Andrew’s Plaza

New York, New York 10007
Telephone: (212) 637-6522

 
Case 1:19-cv-11312 Document1 Filed 12/11/19 Page 8 of 8

VERIFICATION

STATE OF NEW YORK )
COUNTY OF NEW YORK
SOUTHERN DISTRICT OF NEW YORK )

JOHN PAUL LABBAT, being duly sworn, deposes and says that he is a Special
Agent with Homeland Security Investigations (“HSI”), and as such has responsibility for the
within action; that he has read the foregoing complaint and knows the contents thereof, and that
the same is true to the best of his knowledge, information, and belief.

The sources of deponent’s information and the ground of his belief are official

records and files of HSI, information obtained directly by the deponent, and information

obtained by other law enforcement officials, during an investigation of alleged violations of

Ate

JOHN PAUL LABBAT
Special Agent
Homeland Security Investigations

Titles 18 and 19 of the United States Code.

Swen to before me this
/6' day of December, 2019

[Ze

SHES PUBLIC

ne Er
ublio, State of Ne’
No. 02G06161 201
Qualified In Putnam County
Commission Expires February 20, 2023

 
